u ll date deg department of the treasury internal_revenue_service washington d c contact person id number telephone number ceo legend employer_identification_number i l i i w dear sir or madam this is in response to a ruling_request dated date and supplemented date both the original ruling_request and the supplemental information were submitted on your behalf by your authorized representatives you are seeking rulings on the federal_income_tax consequences of a proposed transaction as more fully set forth below x is a for-profit corporation which is not itself engaged in an active trade_or_business x is a majority member of a limited_liability_company that does engage in the active_conduct_of_a_trade_or_business x is a substantial_contributor to y and as such is a disqualified_person with respect to y pursuant to sec_4946 of the internal_revenue_code y is a non-profit corporation that has been recognized as exempt from federal_income_tax under sec_501 of the code and as a private_foundation described in sec_509 y makes grants in accordance with its charitable purpose and targets though not exclusively programs relating to certain areas of health care children's issues quality of life self-sufficiency culture and arts x has recently pledged to y an option to purchase shares of x common_stock at an option_price representing the fair_market_value of the common_stock as determined by x’s board_of directors on the date x pledged the option the option is exercisable in whole or in part at any time and from time to time during the period specified in the stock_option pledge agreement y may transfer and assign the option or any portion thereof only to one or more unrelated charitable organizations described in sec_170 and sec_501 of the code a permitted transferee you have represented that an unrelated charitable_organization means a charitable_organization that is not controlled by y and is not controlled by dy any person or entity that is a disqualified_person as defined in code sec_4946 with respect to y a permitted transferee may not transfer or assign the option or any portion thereof without the written conseni of x generally the option is exercisable in whole or in part and from time to time by a written notice of exercise delivered to x payment of the purchase_price of any shares with respect to which the option will be exercised generally will be by certified or bank cashier’s or teller’s check or wire transfer and will be delivered with the notice of exercise upon exercise of the option the certificate or certificates for shares of common_stock as to which the option was exercised will be registered in the name of the person or persons exercising the option in addition the option agreement provides a cashless exercise procedure a net exercise in which no consideration is paid to x by the holder of the option under the net exercise procedure y may elect to receive ail or some of the option shares of common_stock equal to the value of the amount of the option being exercised on the date of the exercise if y were to elect the net exercise procedure y would notify x of the amount of the option being exercised along with written notice of y’s election to utilize the net exercise procedure and x would issue to y the number of shares of the common_stock computed using the formula specified in the stock_option pledge agreement it is expected that y will collect the option piedge in two parts with respect to a portion of the option will utilize the net exercise procedures to effect a transfer of common_stock from xin satisfaction of its pledge obligation for the second portion it would be expected that y will transfer the option to an unrelated permitted transferee and that the permitted transferee will pay to y a price for the option equal to the difference between the fair_market_value of the common_stock subject_to the option on the date of the transfer and the exercise price of the option less an agreed upon discount it is represented that these terms will be negotiated at arms-length it is further expected that the permitted transferee will thereafter exercise the option prior to its expiration the relative size of each of the separately exercised options will depend on several factors including whether there is a public market for x's stock and whether x’s stock issued pursuant to the exercise of the option would be restricted_stock under state and federal securities it is further represented that the business_purpose of the pledge of the option is to further the charitable purposes of y and other charitable organizations sec_4941 a of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing includes any lending of money or other extension of credit between a private_foundation and a disqualified_person sec_53 d -2 c of the foundation and similar excise_taxes regulations provides that the making of a promise pledge or similar arrangement to a private_foundation by a disqualified_person whether evidenced by an oral or written_agreement a promissory note or other instrument of indebtedness to the extent motivated by charitable intent and unsupported by consideration is not an extension of credit within the meaning of this paragraph before the date of maturity sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing includes any transaction between a disqualified_person and an organization controlled by a private_foundation within the meaning of sec_53 d -1 b sec_53 d -1 b of the regulations provides for purposes relative to acts of indirect self-dealing under sec_4941 of the code two basic tests for determining whether an organization is controlled by a private_foundation there is control if the foundation or one of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute seif-dealing or in the case of a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship within the meaning of sec_4946 through g to such disqualified_person may only by aggregating their votes or positions of authority with that of the private_foundation require the organization to engage in such a transaction the regulation also provides that an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified persons if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization's governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation the undistributed_income is defined in part as the amount by which qualified distributions are less than a minimum_investment_return of five percent of the aggregate fair_market_value of all assets of the foundation other than specifically excluded assets sec_53_4942_a_-2 of the regulations further explains the computation of the minimum_investment_return sec_53_4942_a_-2 of the regulations state that any pledge to the foundation of money or property whether or not the pledge may be legally enforced is not to be included in determining the minimum_investment_return sec_4946 a of the code defines disqualified_person for purposes of chapter sec_53_4946-1 of the regulations provides that for purposes of sec_4944 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_512 of the code defines unrelated_business_taxable_income as the gross_income earned by an organization from an unrelated_trade_or_business which is regularly carried on less applicable deductions sec_512 of the code excludes from unrelated_business_taxable_income gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would property be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business in 755_f2d_404 sth cir the court held that gain from the sale of timberland was excluded from the computation of an organization's capital_gain net 2b income the court stated that property that produces capital_gain through appreciation is not an independent category of property whose disposition will be taxable and that the regulations to the extent that they imply it is are invalid because they exceed the scope of the code provisions because the pledge of the option was given without any consideration for the purpose of furthering the charitable purposes of y and other unrelated charitable organizations the pledge of the option by x to y does not constitute an act of self dealing between x and y regs d -2 c x’s pledge of the option to y was entirely gratuitous and unsupported by consideration such pledges are not extensions of credit pursuant to sec_53 d -2 c of the regulations x pledged the option and will satisfy the option with common_stock equal in value to the pledged option because the pledged option was given gratuitously the substitution of common_stock in satisfaction of the pledged option before the due_date will not result in a self-dealing sale_or_exchange of property between y and x thus y’s use of the net exercise provisions to collect x’s pledge obligation will not result in a self-dealing sale_or_exchange of property between y and x the transfer of the option by y to a permitted transferee will not be an act of self-dealing since the cancellation of the enforceable pledge will be for consideration paid_by a non-disqualified person or an entity not controlled by a disqualified_person the consideration will be an amount equal to the difference between the fair_market_value of the stock subject_to the option on the date of the transfer less an agreed upon discount since you have represented that the permitted transferee will not be controlled by y as defined in sec_53 d -1 b of the regulations the exercise of the pledged stock_option by the permitted transferee will not constitute an act of self-dealing between y and a disqualified_person the option will be excluded from the assets taken into account in computing the amount of the minimum_investment_return of y for purposes of determining the tax on failure to distribute income under sec_4942 of the code since sec_53_4942_a_-2 of the regulations provides that pledges of property are not included in computing the minimum_investment_return as concluded in zemurray foundation v u s cited above the tax on capital_gain through appreciation applies only to non-charitable assets susceptible to use to produce interest dividends rents and royalties stock_options are not such assets accordingly y's proceeds from the sale of the option to a permitted transferee would be excluded from the computation of y's net_investment_income under sec_4940 of the code because y will not hold the option either as stock_in_trade inventory or for sale in the ordinary course of business the gain on the sale of the option will be excluded from the computation of unrelated_business_taxable_income gain on the sale of the option by y to a permitted transferee will not produce any unrelated_business_taxable_income because the sale comes within the exclusion under sec_512 of the code the exceptions to the exclusion do not apply because y does not resemble a merchant who acquires or produces property to sell to customers furthermore y's receipt of common_stock pursuant to the net exercise of the option is simply the collection of a pledge obligation that will not create unrelated_business_income under sec_512 of the code based on the information submitted and the representations made therein we rule as follows the pledge of the option by x to y does not constitute an act of self-dealing between a private_foundation and a disqualified_person under the provisions of sec_4941 of the code the exercise of the option by y pursuant to the net exercise procedures will not constitute an act of self-dealing between y and a disqualified_person under sec_4941 of the code the exercise of the option by an unrelated charitable_organization to whom the option will be transferred will not constitute an act of self-dealing between y and a disqualified_person under sec_4941 of the code we have referred your fourth ruling_request which concerned sec_170 of the cade to the office of the associate chief_counsel domestic income_tax and accounting for consideration they will respond directly to you the option will be excluded from the assets taken into account in computing the amount of the minimum_investment_return of y for purposes of determining the tax on failure to distribute income under sec_4942 of the code y's receipt of common_stock pursuant to the net exercise procedures will be excluded from the computation of y's net_investment_income under sec_4940 of the code y's proceeds from the sale of the option to an unrelated organization exempt under sec_501 of the code are excluded from the computation of y's net_investment_income under sec_4940 of the code y’s receipt of common_stock pursuant to the net exercise procedures will not be subject_to the tax on unrelated_business_taxable_income imposed by sec_511 of the code gain on y's sale of the option to unrelated sec_501 c organizations will not be subject_to the tax on unrelated_business_taxable_income imposed by sec_511 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based o these rulings do not purport to rule under any other chapter provision or any other provisions of the code these rulings are directed only to the organization that requested them sec_6110 of the internal_revenue_code provides that they may not be used or cited by others as precedent please keep a copy of this ruling letter in your permanent records sincerely robert c harper jr manager exempt_organizations technical group
